DETAILED ACTION
This Final Office Action is in response to amendments filed 3/21/2022.
Claim 1 has been amended.
Claim 5 has been canceled.
Claims 1-4 are pending.
Information Disclosure Statement
The information disclosure statement (IDS) submitted on 1/14/2022 has been considered by the examiner.
Response to Arguments
On page 7 of Remarks filed 3/21/2022, the Applicant contends that Kamata does not disclose “an operation device that expands and contracts the boom cylinder, the arm cylinder, and the work tool cylinder at a speed according to an operation amount, and that outputs an operation signal for operating the work implement,” as claimed.
The Examiner respectfully disagrees. As discussed in the rejection of claim 1 below, Kamata teaches that position command x’ү(t) and y’ү(t) is used to determine flow rate command value Vα, Vβ, Vү supplied to each actuator (i.e. “cylinder”) of the boom 1, arm 2, and bucket 3, where the position command x’ү(t) and y’ү(t) is modified by the position correction signal dү(t) generated by the position correction lever 11 (i.e. “operation device”) (see page 6, first two paragraphs starting with “Further, a position correction lever 11”). Kamata further teaches that the target position command is provided at a determined unique speed (see page 3, under patent claims), where the target position command includes the position correction signal generated by position correction lever 11. Further, it is clear that movement of position correction lever 11 causes variations of expansion and contraction of respective actuators based on the movement.
On page 7 of Remarks, the Applicant further contends that Kamata does not disclose the claimed controller that is “configured to decrease a width of the speed correction region as an operation amount of the operation device for outputting the operating signal for operating the work implement decreases,” as claimed.
The Examiner respectfully disagrees. As discussed in the rejection of claim 1 below, Kamata teaches that the tip position of the working machine is shifted in a direction perpendicular to the digging surface in accordance with the input signal (see page 4, under “The means for solving a technical problem”), where position correction signal dү(t) is added to y’ү(t) according to the inclination angle of the position correction lever 11 (see pages 6-7, with respect to Figure 1). The “speed correction region” in Kamata is interpreted as the area between the position defined by the command y’ү(t)+Kd*dү(t) and the digging surface. Further, as described in Kamata, the position correction lever 11 moves through inclination angles, in order to set the position correction signal dү(t); therefore, it is clear that when position correction lever 11 is moved in the opposite direction (or released, as described on page 6, paragraph starting with “In the above configuration…”), the added position correction signal dү(t) is also decreased (or reduced to zero when the lever is released).
On page 7 of Remarks, the Applicant further contends that Shintani does not disclose changing the offset distance according to the change in the amount of operating levers 1212 and 1213 themselves.
Shintani has been applied to teach the technique of calculating a distance between a work tool and a target surface, so as to correct the target surface distance by subtracting a speed correction region from the target surface. Shintani has not been applied to teach the influence of the change amount of the operating levers on the offset distance.
On pages 7 and 8 of Remarks, the Applicant contends that neither Shintani nor Nakagawa teaches a controller “configured to decrease a width of the speed correction region as an operation amount of the operation device for outputting the operating signal for operating the work implement decreases,” as claimed. Additionally, on page 8, the Applicant contends that Nakagawa does not teach setting a speed correction region on the upper side of the target surface and controlling the operation of the work implement so that the work tool does not penetrate into the speed correction region.
The Examiner agrees. Kamata is applied to teach these claimed features. See the rejection of claim 1 below.
Key to Interpreting this Office Action
For readability, all claim language has been underlined.
Citations from prior art are provided at the end of each limitation in parentheses.
Any further explanations that were deemed necessary by the Examiner are provided at the end of each claim limitation.
The Applicant is encouraged to contact the Examiner directly if there are any questions or concerns regarding the current Office Action.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim 1 is rejected under 35 U.S.C. 102(a)(1) as being anticipated by Kamata et al. (translation of JP 4-14531A), hereinafter Kamata.
Claim 1
Kamata discloses the claimed work machine (i.e. power shovel depicted in Figure 1) comprising: 
a machine body (see Figure 1, depicting the body of a power shovel); 
an articulated-type work implement including a boom (i.e. boom 1) rotatably mounted to the machine body, an arm (i.e. arm 2) rotatably mounted to a tip portion of the boom, and a work tool (i.e. bucket 3) rotatably mounted to the arm (see at least page 3, under Patent Claims); 
a boom cylinder (i.e. cylinder 4) configured to drive the boom, an arm cylinder (i.e. arm cylinder 5) configured to drive the arm, and a work tool cylinder (i.e. bucket cylinder 6) configured to drive the work tool (see at least page 5, first paragraph, with respect to Figure 1).
Kamata further discloses that the claimed work machine comprises an operation device (i.e. position correction lever 11) that expands and contracts the boom cylinder, the arm cylinder, and the work tool cylinder at a speed according to an operation amount (see at least page 6, first two paragraphs starting with “Further, a position correction lever 11,” regarding that position command x’ү(t) and y’ү(t) is used to determine flow rate command value Vα, Vβ, Vү supplied to each actuator of the boom 1, arm 2, and bucket 3, where the position command x’ү(t) and y’ү(t) is modified by the position correction signal dү(t) generated by the position correction lever 11; page 3, under patent claims, regarding that the target position command is provided at a determined unique speed), and outputs an operation signal for operating the work implement (see at least page 6, paragraph starting with “Further, a position correction lever 11…”). It is clear that movement of position correction lever 11 causes variations of expansion and contraction of respective actuators based on the movement.
Kamata further discloses that the claimed work machine comprises a controller (i.e. actuator operation amount calculation means 10) configured to set a target surface (i.e. digging surface) for the work tool, and control an operation of the work implement in such a manner that the work tool does not penetrate to below the target surface (see at least pages 6-7, starting at paragraph that beings with “In the above configuration…,” regarding that the calculated position command x’ү(t) and y’ү(t) are used to define the target position of the blade edge, such that operation of correction lever 11 adds a position command dү(t) in the y direction).
Kamata further discloses that the controller is configured to set a speed correction region on an upper side of the target surface to decrease a width of the speed correction region as an operation amount of the operation device for outputting the operation signal for operating the work implement decreases, and to control the operation of the work implement in such a manner that the work tool does not penetrate into the speed correction region (see at least page 4, under “The means for solving a technical problem,” regarding that the tip position of the working machine is shifted in a direction perpendicular to the digging surface in accordance with the input signal; pages 6-7, with respect to Figure 1, regarding the adding of signal dү(t) to y’ү(t) according to the inclination angle of the position correction lever 11). The “speed correction region” in Kamata is interpreted as the area between the position defined by the command y’ү(t)+Kd*dү(t) and the digging surface. Further, as described in Kamata, the position correction lever 11 moves through inclination angles, in order to set the position correction signal dү(t); therefore, it is clear that when position correction lever 11 is moved in the opposite direction (or released, as described on page 6, paragraph starting with “In the above configuration…”), the added position correction signal dү(t) is also decreased (or reduced to zero when the lever is released).
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 2 and 3 are rejected under 35 U.S.C. 103 as being unpatentable over Kamata in view of Shintani et al. (US 2021/0332566 A1), hereinafter Shintani.
Claim 2
Kamata further discloses that the controller includes:  53
a target surface distance calculation section (i.e. work machine target position command means 8) configured to calculate a target surface distance that is a distance from the work tool to the target surface (see at least page 6, regarding that the current position (x,y) of the blade edge of the bucket 3 is converted into the x’-y’ coordinate system, so as to calculate the position command x’ү(t), y’ү(t) when the correction lever 11 is not operated as the target locus); and
a target surface distance correction section configured to correct the target surface distance by subtracting the width of the speed correction region from the target surface distance (see at least pages 6-7, last paragraph of page 6 that continues onto page 7, regarding the locus of the tip position of the bucket 3 is corrected in a direction perpendicular to the target locus by a distance corresponding to an operation amount of the lever 11, so as to generate position command y’ү(t)+Kd*dү(t) in the y direction).
The “target surface distance” is inherently calculated by calculating the position command x’ү(t), y’ү(t), as the command defines the travel distance between the current position of the blade edge and the target locus associated with the digging surface. If the calculation of the “target surface distance” in Kamata is not clearly inherently provided by calculating the position command x’ү(t), y’ү(t), Shintani is applied to teach the known technique of calculating a distance between a work tool and a target surface, so as to correct the target surface distance by subtracting a “speed correction region” from the target surface.
Specifically, Shintani discloses a similar work machine (see Figure 2), where a control line is set as either the target surface (similar to the target surface taught by Kamata) or an offset from the target surface (similar to the speed correction region taught by Kamata) (see Figure 8, steps S13, S15, depicting the adjustment of the control line; ¶0135, regarding that the bucket 113 is controlled so as to not enter a control line, whether it be an offset from the target surface or the target surface). Shintani further discloses calculating a target surface distance that is a distance from the control line to the cutting edge of the bucket 113 (similar to the distance from the work tool to the target surface taught by Kamata) (see at least ¶0124, regarding the determination of the distance between the control line and the cutting edge of the bucket by distance-specifying unit 211) and correcting the target surface distance when the control line is at a position offset from the target surface, so as to be between the control line defined as an offset from the target surface and the cutting edge of the bucket 113 (see at least ¶0089; ¶0124, where the control line is determined to be at a position offset from the target surface in S13).
Shintani further discloses that the “target surface distance” is input via the input/output device 128 and stored to the offset input unit 300 (see at least ¶0098-0099), so as to be accessed for specifying the control line (see at least ¶0105), and therefore, the area between G1 and G2 in Figure 6 (similar to the speed correction region taught by Kamata) varies in width from zero (i.e. when the control line is set at the position of the target surface in step S15 of Figure 8) to a predetermined maximum value (i.e. when the control line is set at the stored offset from the target surface in step S13).
Since the systems of Kamata and Shintani are directed to the same purpose, i.e. providing a speed correction region for work machine control, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the controller of Kamata, so as to further include a target surface distance calculation section configured to calculate a target surface distance that is a distance from the work tool to the target surface, a speed correction region calculation section configured to vary a width of the speed correction region from zero to a predetermined maximum value in accordance with an operation amount of the operation device, and a target surface distance correction section configured to correct the target surface distance by subtracting the width of the speed correction region from the target surface distance, in the same manner that Shintani calculates a target surface distance that is a distance from the control line to the cutting edge of the bucket and corrects the target surface distance when the control line is at a position offset from the target surface, so as to be between the control line defined as an offset from the target surface and the cutting edge of the bucket, where the target surface distance is input via the input/output device and stored to the offset input unit so as to be accessed for specifying the control line, and therefore, the area between G1 and G2 varies in width from zero to a predetermined maximum value, with the predictable result of using a known alternative to positional relationships (distance) between a target surface and an edge of a bucket that does not produce new or unexpected results. 
Claim 3
Shintani further discloses that the offset is set to the predetermined maximum value (i.e. when the control line is set at the stored offset from the target surface in step S13) irrespectively of an operation amount of the operation amounts (see at least ¶0098-0099). Given that the offset does not change unless a new input is provided by the operator, the offset is inherently set to the “predetermined maximum value” in circumstances that include when the target surface distance is larger than a predetermined distance set to be larger than the predetermined maximum value.  
Claim 4 is rejected under 35 U.S.C. 103 as being unpatentable over Kamata in view of Nakagawa et al. (US 5,752,333), hereinafter Nakagawa.
Claim 4
Kamata does not further disclose that the speed correction region calculation section is configured to subject an operation amount of the operation device to a low-pass filter treatment. However, implementing a low-pass filter to input signals is well known in the art.
Specifically, Nakagawa discloses the technique of subjecting an operation amount of the control lever units 14a-14c (similar to the operation device taught by Kamata) to a low-pass filter treatment (see at least col. 15, lines 44-50).
Since the systems of Kamata and Nakagawa are directed to the same purpose, i.e. controlling a work vehicle, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the system of Kamata, such that the speed correction region calculation section is configured to subject an operation amount of the operation device to a low-pass filter treatment, in the same manner that Nakagawa subjects an operation amount of the control lever units 14a-14c to a low-pass filter treatment, with the predictable result of suppressing extremely large, overly quick movement from the control lever units (col. 16, lines 3-7 of Nakagawa).
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Sara Lewandroski whose telephone number is (571)270-7766. The examiner can normally be reached Monday-Friday, 9 am-5 pm ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Elaine Gort can be reached on (571)272-6781. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/SARA J LEWANDROSKI/Examiner, Art Unit 3661                                                                                                                                                                                                        

/RUSSELL FREJD/Primary Examiner, Art Unit 3661